             Case 1:20-cv-11029-LTS Document 25 Filed 10/02/20 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS


 JTM CONCEPTS, INC.,

                  Plaintiff,

 v.                                                  C.A. No.: 20-cv-11029-GAO

 CRRC MA CORP.,

                  Defendant.


                        CRRC MA CORP.’S MOTION TO DISQUALIFY
                        THE HONORABLE GEORGE A. O’TOOLE, JR.

        Defendant/Counterclaim-Plaintiff CRRC MA Corp. (“CRRC”) respectfully moves to

disqualify the Honorable George A. O’Toole, Jr. pursuant to 28 U.S.C.§ 455(a). In support of

this Motion, CRRC states as follows:

        1.      28 U.S.C. § 455(a) provides: “[a]ny justice, judge, or magistrate judge of the

United States shall disqualify himself in any proceeding in which his impartiality might

reasonably be questioned.”

        2.      The proper test for determining whether Section 455 requires disqualification “is

whether the charge of lack of impartiality is grounded on facts that would create a reasonable

doubt concerning the judge’s impartiality, not in the mind of the judge himself or even

necessarily the mind of the litigant filing the motion . . ., but rather in the mind of the reasonable

man.” United States v. Cowden, 545 F.2d 257, 265 (1st Cir. 1976).

        3.      On September 8, 2020, this Court held a scheduling conference pursuant to Fed.

R. Civ. P. 26. During the status conference, Judge O’Toole made the following disclosures:




iManageDB1\107058\000009\3554521.v1-10/2/20
             Case 1:20-cv-11029-LTS Document 25 Filed 10/02/20 Page 2 of 3



                a.       His Honor and the managing partner of the law firm representing the
                         plaintiff in this matter, Lisa Arrowood, who is also lead counsel for
                         plaintiff in this matter, previously worked together at the law firm, Hale &
                         Dorr;

                b.       His Honor and Attorney Arrowood see each other at social gatherings on
                         occasion; and

                c.       Attorney Arrowood previously represented Judge O’Toole’s wife in an
                         employment matter.

        4.      These facts, and in particular Attorney Arrowood’s representation of Judge

O’Toole’s wife, would create a reasonable doubt concerning his Honor’s impartiality in the mind

of a reasonable person.

        5.      Accordingly, CRRC respectfully requests that his Honor disqualify himself from

any and all judicial responsibility or adjudication in this matter.

        WHEREFORE, for the foregoing reasons, CRRC respectfully requests that this Motion

be allowed, that Judge O’Toole disqualify himself and that this case be re-assigned to a different

judge of this Court.

                               LOCAL RULE 7.1 CERTIFICATION

        Undersigned counsel hereby certifies that, in accordance with Local Rule 7.1, counsel for

CRRC has conferred with counsel for the Plaintiff, Edward Foye, Esq., in a good faith attempt to

resolve or narrow the issues raised by this Motion. Plaintiff’s counsel indicated that Plaintiff

opposes the relief requested in this Motion.




                                                   2
iManageDB1\107058\000009\3554521.v1-10/2/20
           Case 1:20-cv-11029-LTS Document 25 Filed 10/02/20 Page 3 of 3



                                                      Respectfully submitted,

                                                      CRRC MA CORP.

                                                      By its attorneys,

                                                      /s/ Adam R. Doherty
                                                      John F.X. Lawler (BBO # 545910)
                                                      jlawler@princelobel.com
                                                      Adam R. Doherty (BBO # 669499)
                                                      adoherty@princelobel.com
                                                      PRINCE LOBEL TYE LLP
                                                      One International Place, Suite 3700
                                                      Boston, MA 02110
                                                      T: 617-456-8000
                                                      F: 617-456-8100



                                    CERTIFICATE OF SERVICE

        I, Adam R. Doherty, hereby certify that, on October 2, 2020, this document filed through
the ECF system will be sent electronically to the registered participants as identified on the Notice
of Electronic Filing (NEF) and paper copies will be sent to those indicated as non-registered
participants.

                                                      /s/ Adam R. Doherty




                                                 3
iManageDB1\107058\000009\3554521.v1-10/2/20
